
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 598
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Langevin
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the fire at the ABC Daycare Center in Hermosillo,
		  Sonora, Mexico.
	
	
		Whereas 47 children were killed, and the many injured,
			 during a fire at the ABC Daycare Center in Hermosillo, Sonora, Mexico, on June
			 5, 2009;
		Whereas many children are still hospitalized and some are
			 in critical condition;
		Whereas numerous firefighters and civilians bravely risked
			 their lives to save many of the children, some even breaking down walls to
			 reach those trapped inside the burning building;
		Whereas Congress and the citizens of the United States
			 were greatly saddened by the tremendous loss and pain of the families of the
			 victims of the fire;
		Whereas the Shriner’s Hospital for Children in Sacramento,
			 California, assisted in the treatment of several severely burned
			 children;
		Whereas Congress recognizes the need for proper building
			 fire codes as a necessity to avoid tragedies such as this, a lesson learned
			 during the Station nightclub fire in West Warwick, Rhode Island, in 2003, and
			 in many other tragic fires; and
		Whereas the publication of the original study and
			 comprehensive list of recommendations in America Burning,
			 written in 1974, requested advances in fire prevention through the installation
			 of automatic sprinkler systems in existing buildings: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)expresses its heartfelt sympathy for the
			 victims and their families of the fire at the ABC Daycare Center in Hermosillo,
			 Sonora, Mexico;
			(2)expresses solidarity with the people of
			 Mexico during this tragic time;
			(3)commends the brave
			 firefighters and civilians who risked their lives to rescue children from the
			 fire and the Shriner’s Hospital for Children in Sacramento, California, for
			 providing assistance; and
			(4)acknowledges the
			 importance of fire codes and fire sprinkler systems in avoiding tragedies such
			 as this.
			
